Citation Nr: 1519798	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-47 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

2.  Entitlement to an effective date earlier than December 30, 2002 for the award of service connection for porphyria cutanea tarda.

3.  Entitlement to an initial rating in excess of 30 percent for porphyria cutanea tarda.



REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Esquire



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active service from December 1966, to September 1968, from February 1975 to February 1978, and from October 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In January 2008, the RO implemented a Board decision that awarded service connection for porphyria cutanea tarda.  The RO assigned an effective date of the award for service connection of November 6, 2003, and an initial 30 percent rating.  In October 2011, the RO denied entitlement to special monthly compensation based on aid and attendance.  In September 2014, the RO awarded an earlier effective date for service connection of porphyria cutanea tarda, effective December 30, 2002.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on a November 2014 Form 9 that he wanted a Board hearing by live videoconference.  Upon review of the claims file, no such hearing has been scheduled, and the Veteran has not withdrawn his request.  As the RO schedules videoconference hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).
 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

